UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-177500 SYMBID CORP. (Exact name of registrant as specified in its charter) Nevada 45-2859440 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) Marconistraat 16 3otterdam, The Netherlands (Address of principal executive offices) +31(0)1 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller Reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x There were 34,924,982 shares of the issuer’s common stock outstanding as of August 10, 2015. SYMBID CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 39 SIGNATURES 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PAGE Condensed Consolidated Balance Sheets as of June 30, 2015and December 31, 2014 (unaudited) 4 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2015 and June 30, 2014 (unaudited) 5 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2015 and June 30, 2014 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2015 and June 30, 2014 (unaudited) 7 Notes to Condensed Consolidated Financial Statements (unaudited) 8 3 SYMBID CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (EXPRESSED IN US DOLLARS) (UNAUDITED) June 30, December 31, ASSETS Current assets Cash $ $ Accounts receivable, less allowance for doubtful accounts of $ 14,092 and $ 4,672 respectively Prepaid expenses and other current assets Total current assets Property and equipment - at cost, less accumulated depreciation Investment in associated companies Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ $
